10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case 2:20-mj-00612-EJY Document 11 Filed 10/09/20 Page 1 of 2

 

 

‘ee Yee

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

DISTRICT OF NEVADA
United States of America, ) Case No. 2:20-mj-00612-EJY
)
Plaintiff, ) Findings and Order on Stipulation
)
v. )
_____ RECEIVED
) ENTERED SERVED ON
JOHN MILES ALLISON, ) COUNSEL/PARTIES OF RECORD
a/k/a ALLISON MOORE, )
a/k/a KYLE DWAYNE BUTLER,  ) OCT 09 2020
a/k/a ANTHONY DAVID CORAL, ) 9
a/k/a MATTHEW PETERSON, )
a/k/a DANIEL DEGAN, ) GLERK US DISTRICT COURT
a/k/a JAMES GIBSON, ) DISTRICT OF ‘NEVADA
a/k/a ALEX JOSEPH, ) BY: EPUTY
)
Defendant. )

 

 

cause appearing therefore, the Court hereby finds that:
1.

Based on the pending Stipulation between the defense and the government, and good

To account for the necessary social-distancing in light of the COVID-2019 public health
emergency and to allow the defense adequate time to prepare during and following the

resolution of this public health emergency, the Preliminary Examination date in this case

should be continued.

The parties agree to this continuance.

The defendant is incarcerated but does not object to the continuance.

This continuance is not sought for purposes of delay.

Denial of this request could result in a miscarriage of justice, and the ends of justice served

by granting this request outweigh the best interest of the public and the defendants in a

speedy trial.

The Speedy Trial Act’s indictment clock under 18 U.S.C. § 3161(b) is extended to the

Preliminary Hearing date set below.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

 

Case 2:20-mj-00612-EJY Document 11 Filed 10/09/20 Page 2 of 2

= — ——— —

{ ee i.

 

 

7. The additional time requested by this stipulation is excludable in computing the time
within which the trial must commence pursuant to the Speedy Trial Act, Title 18, United
States Code, Sections 3161(h)(7)(A), and considering the factors under Title 18, United
States Code, Section 3161(h)(7)(BXi) and (iv).

THEREFORE, IT IS HEREBY ORDERED that the Preliminary Examination in the

above-captioned matter currently scheduled for October 13, 2020 be vacated and continued to

DATED this q day of October, 2020.

Poa yn) Yoxekalh

HONG LEe ANYA J. YOUCHAH
United States Magistrate Judge

 

 

 
